Citation Nr: 1812861	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2017 hearing at the local RO, and a transcript of the proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has obstructive sleep apnea that began during service, and has continued since that time.  In his application for service connection, the Veteran identified the Charles Wilson VA outpatient clinic as the location at which he received treatment for his claimed disability.  The records of this treatment do not appear to have been sought.  They should be.  Likewise any records of relevant treatment should be sought from the VA Medical Center in Houston where the Veteran's wife testified the Veteran had received relevant care.  

In addition, a statement from Dr. David Prier was received which reflects the Veteran has been his patient for many years.  The letter also indicates that sleep apnea began during service, but the construction of the sentence raises questions as to whether its onset in service was the conclusion of the doctor, or was the report of the Veteran.  The earliest records of Dr. Prier's treatment/acknowledgement of the presence of obstructive sleep apnea should be sought.  

Testimony taken at the hearing suggested the Veteran may have in his possession additional relevant records of treatment that had not yet been associated with the file.  He should be given another opportunity to submit those records.   

After any additional records are assembled, the file should be referred to a person with appropriate expertise for an opinion as to whether the Veteran's current obstructive sleep apnea had its onset during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given another opportunity to identify any additional relevant records he would like considered in connection with this matter, which records should be sought.

The Veteran should be given another opportunity to submit any additional relevant records that are in his possession. 

2. With any necessary assistance from the Veteran, the RO should seek to obtain copies of the earliest records of the Veteran's treatment by Dr. David Prier for obstructive sleep apnea, and/or the earliest records of Dr. Prier that acknowledge the Veteran has obstructive sleep apnea.   

3. Records of the Veteran's treatment for obstructive sleep apnea at the Charles Wilson VA outpatient clinic and at the VA Medical Center in Houston should be associated with the claims file.

4. After the additional records are assembled, the claims file should be provided to a person with appropriate expertise for an opinion as to whether it is at least as likely as not the Veteran's obstructive sleep apnea had its onset in service.  If it is necessary to examine the Veteran to obtain this opinion, that should be arranged.  

5. Thereafter, the claim should be re-adjudicated.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

